Interim Decision #1599

bianta or FRANS
In Visa Petition Proceedings.
A-11672453
Decided by District Dire c tor April 13, 1986'

Since the term "exceptional ability" as used in section 203(a) (3), Immigration
and Nationality Act, as amended by P.L. 80-286, contemplates something
more than what Is usual, ordinary or common,• and requires some rare or
unusual talent, Or unique or extraordinary ability In a calling which, of
itself, requires talent or skill, beneficiary's petition for third preference
classification based on his claim of exceptional ability as a dress designer •
and milliner is denied for failure to establish exceptional ability •witiiin the .
meaning of the statute as the accompanying evidence indicates all his training and experience have been in the field of tailoring; his ability does not
exceed that normally expected of a Journeyman tailor; and.•there is no writ
deuce he has had any exhibits of his designs, has ever been recognized as a .
fashion designer by that indludry in any "country, or that Ire has any degree
of competence as a milliner.

The beneficiary seeks to classify himself h a preference immigrant •
under subsection 203 (a) (3) of the Immigration and Nationality Act,
as amended, based upon his claim . of exceptional ability as a dress
designer and milliner. That subsection provides, in the part here

pertinent, that preference classification thereunder may be given "to
qualified immigrants who because. of their exceptional ability in
.. the arts will substantially benefit prospectively in the national
economy, cultural interests, or welfare of the United States."
The term "exceptional ability," as used in the above quoted. subsection of the Act, contemplates something more than what is usual,
ordinary or common, and requires nome rare or unusual talent, or
unique or extraordinary ability in a calling which, of itself, requires
talent or skill.
Evidence submitted with the petition establishes that the petitioner
completed a course in tailoring and cutting offered by the Beakope
Tailoring Establishment, Georgetown, British Guiana on July. 80,
1940 and that he was employed in. British Guiana as a journeyman
.

•

tailor for some fifteen years. Following his arrival in the United
657

Interim Decision #1599
States, he was employed as an alterations' tailor and clerk at State
Jelyelers and Clothiers, Chicago, Illinois froth January of 1964 until
October of 1965.
He claims to be presently self-employed as a dressmaker, designee
and tailor in addition to teaching dressmaking and millinery about

•0 hours a week at the Newberry Center in Chicago. In that connection, he has submitted eight letters from his customers and students
expressing their satisfaction with his work as a tailor, dressmaker
and designer and his ability as a teacher, and, in addition, he has
presented several sketches and patterns which he purports to be
'originals created by him.
The definition of Master Tailor (i.e. custom- tailor; journeyman

tailor; made-to-measure tailor; tailor), as given in the Dictionary
of Occupational Titles I is, in substance, as follows:
Designs and makes tailored garments, such as suits, topcoats. overcoats and
other dress clothing, applying principles or garment design, construction and
styling. Confers with customer to determine type of garment and style
desired. Measures customer for size and records measurements for use in preparing patterns and making the garment. Develops, designs for garnient or
copies =sating designs. Draws individual pattern for garment or alters standard pattern to fit customer's measurements. ' Outlines patterns or garment
parts on fabrics and cuts fabric along outlines, using shears. Assembles garments, sewing padding- to coat fronts, lapels bud collars to give them shape
and joining garment parts with basting stitches, using needle and thread or
sewing machine. Fits basted garment on customer and marks areas requiring
alterations. Alters garment and joins parts, using needle and thread or sewing machine. Sews buttons and button holes to finish the garment. May
supervise activities of other workers in tailoring shop.

The evidence the petitioner has submitted has been very carefully
reviewed and it has been concluded that all of his training and
experience has been in the field of tailoring as defined in the Dictionary of Occupational Titles under the heading of Water Tailor.
The letters submitted in support of his ability in the field tend to
indicate that he is a qualified journeyman tailor. However, none of
the aforementioned letters were written by persons claiming to be
experts in the field and none of the writers state .their qualifications
to evaluate the petitioner's ability or the quality of his work. The
Sketches and patterns he has submitted, appear to be the usual working drawings used in the tailoring trade. There - is no evidence that
its has had any exhibits of his designs or that he has ever been recognized is a fashion designer by that industry in the United States or
in any other country. Further, thire is nothing in the record which
would indicate that he has any degree of competence as a inilliner.
"Volume 1, Definitions of Titles, Thitd Edition, 19435, published by the United
States Department of Labor.

858

Interim Decision #1599
On the basis of all of the evidence, it is concluded that the petitioner's ability does not exceed that normally expected of a journeyman tailor. Therefor% he has failed to establish that he is a person
of exceptional ability in the arts as contemplated by subsection 208
(a) (3) of the Immigration and Nationality Act.
ORDER: It is ordered that the petition be and the same is hereby
denied. -

659

